 1    Andrew B. Downs, SBN 111435
      E-mail:andy.downs@bullivant.com
 2    Sarah Bowen, SBN 308633
      E-mail:sarah.bowen@bullivant.com
 3    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 4    San Francisco, CA 94104
      Telephone: 415.352.2700
 5    Facsimile:    415.352.2701
 6    Attorneys for Defendant Mesa Underwriters
      Specialty Insurance Company
 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10                                        FRESNO DIVISION
11

12   WM. BOLTHOUSE FARMS, INC.,                        No. 1:19-cv-01560-NONE-JLT
13                         Plaintiff,                  FIRST STIPULATION AND ORDER TO
                                                       EXTEND TIME FOR INITIAL
14              vs.                                    DISCLOSURES
15   ATKINSON STAFFING, INC.; MESA
     UNDERWRITERS SPECIALTY
16   INSURANCE COMPANY, et al. ,
17                         Defendants.
18

19          Plaintiff Wm. Bolthouse Farms, Inc. and defendants Atkinson Staffing, Inc. and Mesa
20   Underwriters Specialty Insurance Company stipulate as follows:
21          That the deadline for initial disclosures pursuant to Rule 26, F.R.Civ.P. be continued
22   from February 28, 2020 to March 13, 2020. No prior extensions have been requested or
23   granted.
24          The basis for this stipulation is detailed in the accompanying Declaration of Andrew B.
25   Downs.
26

27

28


                                                   –1–
     FIRST STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL DISCLOSURES: NO. 1:19-CV-01560-
                                         NONE-JLT
 1   DATED: February 24, 2020
 2                                          BULLIVANT HOUSER BAILEY PC
 3

 4                                          By /s/ Andrew B. Downs
                                               Andrew B. Downs
 5                                             Sarah Bowen
 6                                          Attorneys for Defendant Mesa Underwriters
                                            Specialty Insurance Company
 7

 8   DATED: February 24, 2020
 9                                          WM. BOLTHOUSE FARMS, INC.
10

11                                          By /s/ Dennis P. Gallagher (by e-mail auth. ABD)
                                               Dennis P. Gallagher
12
                                            Attorneys for Plaintiff Wm. Bolthouse Farms, Inc.
13

14   DATED: February 24, 2020
15                                          COOPER, WHITE & COOPER LLP
16

17                                          By /s/ Edward L. Seidel (by e-mail auth. ABD)
                                               Edward L. Seidel
18
                                            Attorneys for Defendant Atkinson Staffing, Inc.
19

20                                         ORDER
21            Good cause appearing,
22            IT IS SO ORDERED.
23   DATED:
24

25
                                            United States Magistrate Judge
26
     4820-1039-5573.1
27

28


                                              –2–
     FIRST STIPULATION AND ORDER TO EXTEND TIME FOR INITIAL DISCLOSURES: NO. 1:19-CV-01560-
                                         NONE-JLT
